Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “smooth” in claim 6 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term will be interpreted under the broadest reasonable interpretation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (US 2010/0000380).
Regarding claims 1 and 2, Richardson discloses a leverage extending tool (Fig 5, below), comprising: 
an elongated body 14; 
wherein the elongated body includes a first (left) end and a second (right) end; 
wherein the first end comprises a working end 15; wherein the second end comprises a socket adapter aperture at 35 (see also Figs 2 and 19); 
whereby the socket adapter aperture is linearly aligned with the elongated body (Fig 5), and 
wherein the working end comprises a box wrench (Fig 5, below).


    PNG
    media_image1.png
    179
    462
    media_image1.png
    Greyscale


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2,715,347).
Regarding claims 1 and 3, Johnson discloses a leverage extending tool (Fig 3, below), comprising: 
an elongated body (entire body, below); 
wherein the elongated body includes a first (left) end and a second (right) end; 
wherein the first end comprises a working end 7; wherein the second end comprises a socket adapter aperture 13; 
whereby the socket adapter aperture is linearly aligned with the elongated body (Fig 3), and 
wherein the working end comprises an open-ended wrench (Fig 3, below).
             
    PNG
    media_image2.png
    152
    314
    media_image2.png
    Greyscale

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 2,708,855).
Regarding claims 1 and 4, Fish discloses a leverage extending tool (Figs 2-3, below), comprising: 
an elongated body (entire body); 
wherein the elongated body includes a first (left) end and a second (right) end; 
wherein the first end comprises a working end 12; wherein the second end comprises a socket adapter aperture 14; 
whereby the socket adapter aperture is linearly aligned with the elongated body (below), and 
wherein the working end comprises a ratchet wrench (Fig 3, 2:42-54).
                   
    PNG
    media_image3.png
    346
    443
    media_image3.png
    Greyscale

Regarding claims 5-7, Fish discloses the limitations of claim 1, as described above, and further discloses 
wherein the socket adapter aperture is configured in a rectangle (Fig 3, above), 
wherein the socket adapter includes smooth inner faces (smooth in that the sides of the aperture define straight, smooth faces), and 
wherein the socket adapter aperture can receive a socket wrench or a breaker bar 18 therein (as seen in Fig 1, below).
     
    PNG
    media_image4.png
    166
    300
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following teach extending tools consistent with the claimed invention:
Shankllin (US 2019/0337140
Thompson (US 10,974,373)
Pregeant (US 7,044,035)
Hanson (US 3,039,339)
McCoy (US 2015/0336260)
Kertzsher (US 4,811,638)
Baker (US 5,582,083)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/            Primary Examiner, Art Unit 3723